DETAILED ACTION

Response to Amendment
Applicants’ amendment filed 04/25/2022 is not being entered as it raises new issues that require further search and consideration.
The new issues that are raised are the combination of a composition that is free from developer combined with one of the matrix compounds of the Markush group of claim 1 being a wax, i.e. “wherein the matrix is a wax” of claim 4.  This combination of features was not specifically required in the claims filed 11/01/2021.
If applicants’ amendment was entered, it would have overcome the 112(b) rejection of claim 4 and the rejection of claims 1, 2, 4, 7, 10 and 21-23 over Kwan (US 2013/0172181).
Applicants argue that the previous rejection of the limitations “the composition contains two components, the matrix and the dye, and is free of a developer” in claim 9, which is now in the proposed amendment to claim 1, over Tiru et al. was improper as Tiru et al. has three components in their composition.
The Examiner respectfully disagrees and notes that the transitional phrase “contains” is synonymous with “comprising”, and therefore the phrase “the composition contains two components” is open to inclusion of more than the two components.  Please see MPEP 2111.03. 


/Gerard Higgins/Primary Examiner, Art Unit 1759